9 F.3d 477w
63 Fair Empl.Prac.Cas. (BNA) 733,63 Empl. Prac. Dec. P 42,771Freddie EASON, Plaintiff-Appellant,v.The CITY OF MEMPHIS, Defendant-Appellee.Sam DAVIS;  Allen Roberts;  Herbert Chambers;  JohnDistretti;  Kenneth Jackson;  and Billy L. Tuten,Plaintiffs-Appellants,v.The CITY OF MEMPHIS;  Richard C. Hackett, individually andin his official capacity as Mayor;  B.G. Hall,individually and in his officialcapacity as Director of FireServices,Defendants-Appellees.
Nos. 92-6157, 92-6158.
United States Court of Appeals,Sixth Circuit.
Argued Aug. 2, 1993.Decided Nov. 9, 1993.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION.  SEE 37 F.3d 1155.